DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Examiner notes that claim 13 should be dependent upon claim 12 since it references “the fifth transistor” in order to avoid any antecedent basis issues.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (hereinafter Huang – US Doc. No. 20210012711).
Regarding claim 1, Huang discloses a display device, comprising: a substrate (Figure 1, element 24) on which a plurality of first sub-pixels disposed in first columns and a plurality of second sub-pixels disposed in second columns are defined (see paragraph 0034); a plurality of data lines disposed on one sides of the plurality of first sub-pixels and another sides of the plurality of second sub-pixels (see Figure 1, elements D and Figure 2, elements 26); and a plurality of parking voltage lines disposed between the plurality of first sub-pixels and the plurality of second sub-pixels (see Figure 1, elements D and Figure 2, elements 26; see also see paragraph 0059 – note that the Vdata lines also carry the parking voltage Vp during the blank periods), wherein the plurality of parking voltage lines are electrically connected to some of the plurality of data lines (data lines are switched to the parking voltage vis transistors 60 an as such are electrically connected).
Regarding claim 2, Huang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that connection transistors electrically connecting the plurality of parking voltage lines and first data lines of the plurality of data lines (see Figure 2, elements 60); and an enable line electrically connected to gate electrodes of the connection transistors (54).
Regarding claim 3, Huang discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the connection transistors is connected to the enable line, so that the plurality of parking voltage lines and the first data lines are electrically connected with each other (see paragraph 0059 – note that the Vdata lines also carry the parking voltage Vp during the blank periods and are switched by the transistors 60 and as such, are electrically connected).
Regarding claim 4, Huang discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the first data lines are disposed on the one sides of the plurality of first sub-pixels and the plurality of parking voltage lines are disposed on the another side of the plurality of first sub-pixels (see Figures 1 and 2 – note that the plurality of data lines 26 for the first column of sub-pixels are  on one side of the sub-pixels and that the data lines (which can also carry the parking voltage Vp) for the second column of sub-pixels are on the opposite side of the first column of sub-pixels).
Regarding claim 5, Huang discloses all of the limitations of claim 4 as discussed in the claim 4 rejection above and further that the second data lines of the plurality of data lines are disposed on one sides of the plurality of second sub-pixels and are insulated from the plurality of parking voltage lines (see Figures 1 and 2 – note that the plurality of data lines 26 for the second column of sub-pixels are on one side of the sub-pixels and that the data lines (which can also carry the parking voltage Vp) for the third column of sub-pixels are on the opposite side of the first column of sub-pixels but that the second columns data lines are not electrically connected to the third column’s data lines).
Regarding claim 6, Huang discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above and further that the plurality of first sub-pixels includes a plurality of green sub-pixels, and the plurality of second sub-pixels includes a plurality of red sub-pixels and a plurality of blue sub-pixels (see paragraph 0040 – note that all columns contain a plurality of all colors).
Regarding claim 7, Huang discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the plurality of first sub-pixels and the plurality of second sub-pixels have a flip structure (as shown in Figure 1).
Regarding claim 11, Huang discloses a display device, comprising: a substrate (see Figure 1, element 24) on which a plurality of first sub-pixels disposed in first columns and a plurality of second sub-pixels disposed in second columns are defined (see paragraph 0034); a plurality of pixel circuits disposed in the plurality of first sub-pixels and the plurality of second sub-pixels (as shown in Figure 4); a plurality of data lines extending in a column direction between the plurality of first sub- pixels and the plurality of second sub-pixels and connected to the plurality of pixel circuits (see Figure 1, elements D and Figure 2, elements 26); and a plurality of parking voltage lines extended in the column direction between the plurality of first sub-pixels and the plurality of second sub-pixels and separated from the plurality of pixel circuits (see Figure 1, elements D and Figure 2, elements 26; see also see paragraph 0059 – note that the Vdata lines also carry the parking voltage Vp during the blank periods), wherein the plurality of parking voltage lines are disposed in columns in which the plurality of data lines are not disposed among a plurality of columns (see paragraph 0059 – it should be noted that each line is either carrying the data voltage or the parking voltage).

Allowable Subject Matter
Claims 8-10 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694